Fourth Court of Appeals
                                 San Antonio, Texas
                                    November 17, 2021

                                    No. 04-20-00311-CV

                                  Margaret Fay GUIDRY,
                                        Appellant

                                             v.

                                Edward James GUIDRY, Jr.,
                                         Appellee

                    From the 452nd District Court, Menard County, Texas
                                 Trial Court No. 2018-05589
                               James L. Rex, Judge Presiding


                                      ORDER

       The appellee’s brief was due on October 18, 2021. Neither the appellee’s brief nor
a motion for extension of time to file the appellee’s brief has been filed. This appeal will
be set “at issue” in ten days. If the appellee’s brief and a written response stating a
reasonable explanation for failing to timely file the brief is not filed within ten (10) days
from the date of this order, this appeal will be set for submission without an appellee’s
brief.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court